Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 1 of 10 PagelD #:1 SI

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

RECEIVED
FEB 11 2020Ac

fovnyn of Cb = THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 

 

(Enter above the full name

f the plaintiff or plaintiffs i
this action) 4:20-cv-01033

Judge Edmond E. Chang

Magistrate Jeffrey Cole

liewtswut Delite PC7 )
Sherrks J ehbercape

Sheri hh. Jobrt Dee

Sheri! t John Dee

Sherif Joht Ore

 

 

(Enter above the full name of ALL
defendants in this action. Do not
use "et al.")

CHECK ONE ONLY:

K COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983
U.S. Code (state, county, or municipal defendants)

COMPLAINT UNDER THE CONSTITUTION ("BIVENS" ACTION), TITLE
28 SECTION 1331 U.S. Code (federal defendants)

OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 2 of 10 PagelD #:2

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Plaintiff(s):

A
B
C.
D

E.

Name: _ Onn Y OF 2
List all aliases:
Prisoner identification number: 201 1O7L OOO

Place of present confinement: Cook Coustly Jou'l
Address: 24OC0O § tal ier Htin_Ave, Chitego LC bebos

 

(If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, 1.D.
number, place of confinement, and current address according to the above format on a
separate sheet of paper.)

Defendant(s):

(In A below, place the full name of the first defendant in the first blank, his or her official
position in the second blank, and his or her place of employment in the third blank. Space
for two additional defendants is provided in B and C.)

A.

Defendant: Leatre l ley tenanue Del, / to

rite: [pee Fertantl

Place of Employment: C20L vtty Jul

Defendant: Sherbt Jef ersant

rite: Sherif!

Place of Employment: (ook Courily J Jal

Defendant: Sheri Co ohot Dee’ "alee Dee | ajolut ‘ Dee
Title: Cher ihhs

Place of Employment: Cok Covntty Jar

(If you have more than three defendants, then all additional defendants must be listed
according to the above format on a separate sheet of paper.)

2 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 3 of 10 PagelID #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Ii. List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
court in the United States:

A. Name of case and docket number: Topyry A 2 V. 7g ih
_¥ Cv -O2 28S, HD, LK,

B. Approximate date of filing lawsuit: Wey [l-2018

C. List all plaintiffs (if you had co-plaintiffs), including any aliases:

 

 

 

D. List all defendants: “ ) [ Enger. SOM , Doin. Zuto: k. Brendan.
lee, paid. A. Bae STH Yaven, Security guark ( peter

 

 

E. Court in which the lawsuit was filed (if federal] cor name the district; if state court,

name the county): Nocthew Dic brit pt Tlie s
F. Name of judge to whom case was assigned: Judae, Lnorgs- Chara

G. Basic claim made: A SS eult = | CG pol é Wie gunel fest. chert

 

 

 

H. Disposition of this case (for example: Was the case dismissed? Was it appealed?
Is it still pending?): “Zhe Case jc cfill Jesclisca

 

 

I. Approximate date of disposition:

 

IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

3 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 4 of 10 PagelD #:4

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IV. Statement of Claim:
State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statutes. If you intend to allege a number of related claims, number and set forth

each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
if necessary.)

Ly Judy 019 thas al loosty'hh led a op tevance,
Ya leincg the deberdanclf) atare ot the
O trot)’ Ort Unt another tromate Las threalercineg
1 Vio lent, atck WE Ouer US17C9 the Jail phone
System, that he Cons dereh fui'¢ Gang phovte. Zz
explained Hot Ware lees S the Garey “Lternboer 18

wrreus about Violently atlackive LHe QUE

Using the Jou] phone Cylon. (See G a Vecrance )

The heck wt Liewtonddt (oli tz, Lavaplolely
Japtoreds Phe Quiiliantee, Soyiite that Marc lavik
hoz wot Lut LHe yet, Lesentt ally SAYLHG che LIAS
Nat GOUEG & Ake Bote} ack oye Ke shez Wate Lees

bryos athching HC. (See Lerievantce Aypent, 7

L ex olarinedd that LL Needbelb ty loe yoved. 157

LY? Her heck behsre tha's GENE VUAGuloesr athicled)
lye. Grtéertte Aypypeot, ZT 9. Aothistg tas HANe,
The fsswiscie of J Jily Z2-19 Lilave heat Violent ly
ahpched Me, Crus tree Ute SEFIOUS hoods ly hrarnes ‘

4 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.)
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 5 of 10 PagelD #:5

[|f you need additional space for ANY section, please attach an additional sheet and reference that section.]

Noid Serious Loodily harir |peinca: bracture) Heek
loene, b i veturey Q ight eye socket, ll ecb ag On uy
bron, [occ ab yay ability otk dst Ye lech i
ome my lpraine, Colit bier Lip, Cut on ay rect shiv
beside bt right EYE, Plat wy fh also eubber. rom,
Cobos hexdochee peed bncral pourt Ont Aloinctih s £

ri alt erde. |
Lhe aAeheudool, Ljioctantant- Del; Ls trowsede A

1 anti cheb berate Inditterevce tp plaints [fs
Lite. perreriat erte avi tdellare Ldhene che hl
Mo Lact Onl ploiccts Lh ¢ grlécance arid move ths
pleats Mt awotler dori, The deberbouts’ actin!
pein fr SL B LSprttord, Crick ans LYE val.
Dust! havent, CAUSING tha's plounchlt Serious an&
pernantext-L} LC. Abe injuries, lasts A COM PO

Creger Lal Lj Port fallin ‘aMer a Couple ot
£ tege. & CE tee Ctr leantce andl the Gyrpeyastee

BAP bea Q

"Chern if JeMerson, atphes ¢ Dlassetit LJag

Con tall an) kicked pt the Aandi ty the back of
the olor. bor ZAG S Vijurtes belere Cables tacg Ar ,

accivtorice B Sg the GORE Leenber Lore Lass ®

5 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 6 of 10 PagelD #:6

(If you need additional space for ANY section, please attach an additional sheet and reference that section.)

atk Ler L: Als flaiscts fe Daelendbil, Jefhersorc

18 Canppes Wt 2 tJobbietallre hich ps
Cif Tl -yieok Ba BIS PCLSIOL arid Lhe lt for aecbwice
Lele Luawe Loeerd bewadle Wf B. Couple of SecanNe,
but Lbbeident Jecbbersay decicledl ts clit hor
2h ts 2 plimndes Lekye Letabebeg a: Call br
acsiv-bnice EG hy a fhe Viole attic an the
fleaintts if bride Jeb hercane® Lack of achiore | Le
Calhing for ascitbawe B typ the Viole aLlichk
2rl ploud, AS Causcese ZALS jai sf z SLL bbe SCLTOUS
hock Z. yp Leary, G Lb habl ft <b Derdian, _
B plait Mat) Leia LINE > ecko We lt j el df
fered LleaD ey ay ‘t Ae Araurt, Lvactrrmend heok
Liouve, f pacbrredl) ribt eye cocket, Salt Lace Lie,
Li a Joes yishe right eye cechob- Lk henbant Def breae
Crorsed a Ldaolfloog alot, Lorats wl therence ty

alot he Life, JetBevted eclel avd Lieltre [Jhen
Le let the athch an ate pe Cnt fie har 24
te 2 bytes belare callie br assivlaece, Deberedacil?
Nes lure Bb plo beck she: rbjecbeh plounch ih o Cruel an
Lainsvod puccishyrentt- Laehaudlsost John Dee, 1-223
LQw-e the Cute AS Laehenglant Jet hersane , hedere i" proteck p bai th ft

Conetyiwecd fronts

5 Revised 9/2007

B-A

 

 

(If you need additional space for ANY section, please attach an additional sheet and reference that section.)
Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 7 of 10 PagelD #:7

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

Vv. Relief:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
no cases or statutes.

Yok rendants VES ible tl e ed itak are

a D pxpagat ce B pl brain lary. Clad 1 28 wears ald

ake edlectt Sepptecte wlesabes be pee by hibicey rttt Gate or 18 29 yrso.
Ploisch iE plehenlanck Delitz inher obfrerat pec ty ard. be

h Dendal Papocihs bas 1.000, 200,09. Basil} we ESS hersanc

Far 500,000 Cucc IN uc abit? ol oiloel Gwolity, hire lect Delptz

 

 

VI. The plaintiff demands that the case be tried by a jury. JA YES Cl NO

CERTIFICATION

By signing this Complaint, I certify that the facts stated in this
Complaint are true to the best of my knowledge, information and
belief. I understand that if this certification is not correct, I may be
subject to sanctions by the Court.

Signed this 29 __day of Jan. 00 20

 

Terns ney DE

(Signature of plaintiff br laintiffs) [
Texzeruy A Z.

(Print name)

 

(1.D. Number) 2o 17 OTIC 220

 

 

£60 S. Cal orn. Ave, hivrago, Zl. Gob o§

(Address)

Revised 9/2007
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Garek ¢2@Gnay SheOR#Psoreent #: 1 Filed: 02/11/20 Page 8 of 10 PagelD #:8

(Oficina del Alguacil del Condado de Cook) ee) hie],
INMATE GRIEVANCE FORM

(Formulario de Queja de! Preso)

! THIS SECTION IS TO BE COMPLETED BY INMATE SERVICES STAFF ONLY ! (! Para ser llenado solo por el personal de Inmate Services !)
L! Emergency Grievance L! Cermak HealthServices
O Grievance O Superintendent:

    
 
     
    

INMATE ID #

       

      

 

 

 

  

 

O Non-CompliantGrievance O Other:
PRINT - INMATE LAST NAME (Apellido del Preso): PRINT - FIRST NAME (Primer Nombre): INMATEBOOKING NUMBER (#deidentificacidn del Preso)
( j. é, a Teh Lt seat / 2 7 CO,
DIVISION (Divisidn): LIVING UNTT (Unidad): |
kot : (Gee Tf 8 eS 7- fort §

 

     
 

 

 

GRIEVANCE GUIDELINES AND SUMMARY OF COMPLAINT

Your grieved issue must meet all criteria listed below in order to be assigned a control #, to be appealed and/or to exhaust remedies.
The grieved issue is not one of the following non-grievable matters: inmate classification including designation ofan inmate asa securityrisk or protective custodyinmate, or decisions oftheinmate
disciplinary hearings officer.
The grieved issue must have occurred within the last 15 calendar days unless the allegation is of sexual assault, sexual harassment, sexual abuse or voyeurism. If the grievance includes an
allegation of sexualassault, sexual harassment, sexual abuse or voyeurism notime limits exist. If you believe an exception applies please see a CRW (Correctional Rehabilitation Worker.)
The grieved issue must not be arepeat submission ofa grievance collected within the last 15 calendar days.
Thegrieved issue must not bea repeat submission ofa grievance that previouslyreceived a responseand was appealed.
The grieved issue must not be arepeat submission ofa grievance that previously received a response and you chose notto appeal theresponse within 15 calendar days
The grieved issue must not contain offensive orharassinglanguage.
Thegrievance form must not contain morethan oneissue.
The grievance issue must not pertain to non-jail related concerns suchas with arresting agencies, judicial matters, or medical staff at outlying hospitals, etc.

DIRECTRICES PARA AGRAVIOS Y RESUIMEN DE QUEJA

El asunto de la queja tiene que satisfacer todo el criterio listado mas abajo para obtener un numero de control, para ser apelado y/o agotar todos los remedios posibles.
El asunto de la queja no puede ser ninguno de los siguientes temas, que no se consideran quejas formales: Clasificacién del preso incluyendo designaci6n del preso. Tal como riesgo de
seguridad o custodia de proteccién para los presos, o decisiones del oficial de audiencias disciplinarias para los presos.
El asunto de la queja formal tiene que haber pasado en los ultimos 15 dias calendarias a menos que la acusacidn sea de acoso sexual, sexual hostigamiento, sexual abuso. O voyerismo. Sila queja
incluye acusaciones de acoso sexual, hostigamiento, voyerismo, 0 abuso, no existe tiempo limite. Si usted cree que existe una excepcidén, hable o vea a un Trabajador de Rehabilitacién Correccional
(TRC/CRW),.
Elasunto de la queja no puede ser una repeticién de una queja sometida en los Ultimos 15 dias calendarios.
El asunto de la queja no puede ser una repeticién de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.
El asunto de la queja no puede ser una repeticidn de una queja previamente reciba y la cual ya ha recibo una respuesta y usted recibida no someter una apelacion sobre la decisién dada en
los 15 dias calendarios.
El asunto de la queja no puede contener lenguaje ofensivo o amenazante
La solitud de la queja no puede contener mas de un asunto.
El asunto de la queja no puede corresponder a asuntos no relacionados con la carcel tal como preocupaciones sobre la agencia de arresto, asuntos judiciales, oempleados médicos de
hospitales periféricos, etc.

   
 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REQUIRED - REQUIRED - REQUIRED - REQUIRED -
DATE OF INCIDENT TIME OF INCIDENT SPECIFIC LOCATION OF INCIDENT NAME and/or IDENTIFIER(S) OF ACCUSED
(Fecha del Incidente) (Horad del Incidente) (Lugar Especifico del Incidente) (Nombre y/o Identificacién del Acusado)
Jap fd f Lt Ec ~JEfLA-3¢ . 4 | A
i 24 AY. ia -€
a fl f Lj j e f t. c TA if) he ff é 1 a y
z . = } f a
! } oS } f y
J } f j was a ee ce TA - 2 LA “Fon
* - — e /
¢ = seth Bic 5 aie. t th om fa Ft r Ie J j x)
’ Z —a f iw. f A
x fy f ee f / Es
D ze
f } f pie fe s . - } ae of
NAMEOFSTAFFORINMATE(S) HAVING INFORMATION REGARDING THISCOMPLAINT: INMATE SIGNATURE: (FirmadelPreso):
(Nombre del personalo presos que tengan informacién:) ; ; ;
—— ff —
fx , sit A ih

SUPERINTENDENT/DIRECTOR/DESIGNEE OF A DIVISION/UNIT MUST REVIEW AND SIGN ALL GRIEVANCES ALLEGING STAFF USE OF FORCE, STAFF MISCONDUCT,
AND EMERGENCY GRIEVANCES. IF THE INMATE GRIEVANCE IS OF A SERIOUS NATURE, THE SUPERINTENDENT MUST INITIATE IMMEDIATE ACTION.

CRW/PLATOON COUNSELOR (Print): SIGNATURE: DATECRW/PLATOONCOUNSELOR RECIEVED:

         

 

SUPERINTENDENT/DIRECTOR/DESIGNEE\Print): SIGNATURE: | DATEREVIEWED:

 

 

 

 

 

(FCN-73)(NOV 17) (WHITE COPY — INMATE SERVICES) (YELLOW COPY —CRW/PLATOON COUNSELOR) (PINK COPY — INMATE)
    

Case: 1:20-cv-01033 Document #: 1 Filed: 02/11/20 Page 9 of 10 PagelD #:9
COOK COUNTY SHERIFF’S OFFICE
(Oficina Del Alguacil del Condado de Cook)

yk INMATE GRIEVANCE RESPONSE/APPEAL FORM
\Z (Formulario de Queja del Preso/ Apelacicn)

   

oo Site) tess INMATE #

    
 

: INMATE INFORMATION TO BE COMPLETED BY INMATE SERVICES PERSONNEL ONLY
INMATE LAST. NAME (Apellido del Preso): INMATE FIRST NAME (Primer Nombre): ID Number (# de Identificacién):

   

  
     
   
 

 

GRIEVANCE ISSUE AS DETERMINED BY CRW:

 

IMMEDIATE CRW RESPONSE (if applicable):

 

 

CRW/ REFERRED THIS GRIEVANCETO { Example: Superintendent, Cermak Health Services ):

  
  

DATE REFERRED:

/ E

  

RESPONSE BY PERSONNEL HANDLING REFERRAL

  

 

 

 

 

 

 

 

 

 

 

INMATE

 

Pree OMe 2
INMATE’S REQUEST FOR AN APPEAL ( Solicitud de Apelacion ‘del Preso) ~
THIS SECTION IS TO BE COMPLETED BY INMATE!

 

   

 

PERSONNEL RESPONDING TO GRIEVANCE (Print): SIGNATURE: DIV./DEPT. DATE:
THIS SECTION IS TO BE COMPLETED BY INMATE!
=
INMATE SIGNATURE (Firma del Presa): DATE RESPONSE WAS RECEIVED: (Fecha en que la respuesta fue recibida)

ALVIAINI

 

® Toexhaust administrative remedies, grievance appeals must be made within 15 calendar days of the date the inmate received the response. An
appeal must be filed in all circumstances in order to exhaust administrative remedies.

(Con el fin de agotar los recursos administrativos, las apelaciones de las quejas se deben realizar en el plazo de 15 dias después de que el recluso
haya recibido la respuesta. La apelacién se debe enviar en todos los casos a fin de agotar los recursos administrativos.)

e Independent of the CCDOC procedure and after receiving an appeal decision, if you are dissatisfied with the outcome, you must submit the appeal
grievance to the Illinois Department of Corrections, Jail and Detention Standards Unit, 1301 Concordia Court, P.O. Box 19277, Springfield Illinois
62794.

(De manera independiente del procedimiento del CCDOC, y tras recibir la resolucién de una apelacién, si no estd satisfecho con el desenlace, debe
enviar /a queja de Ia apelacién a Illinois Department of Corrections, Jail and Detention Standards Unit, 1301 Concordia Court, P.O. Box 19277,
Springfield Illinois 62794.)

DATE OF INMATE’S REQUEST FOR AN APPEAL: (Fecha de la scue Ue de la apelacion del preso:) — /

 

INMATE’S BASIS FOR AN APPEAL: (Base del preso para una apelacion:)

 

 

TO BE COMPLETED BY INMATE

 

 

ALVINNE Ad GALaTdiNi03 34 OL

 

ADMINISTRATOR/DESIGNEE’S ACCEPTANCE OF INMATE’S APPEAL? Yes (Si) O No
(Apelacién del preso aceptada por el administrador o/su designado(a)?)

 

INMATE SERVICES DIRECTOR/DESIGNEE’S DECISION OR RECOMMENDATION: (Decision o recomendacién por parte del administrador o/su designado(a):)

 

 

 

INMATE SERVICES DIRECTOR/DESIGNEE (Administrador o/su Designado(a)): SIGNATURE (Firma del Administrador o/su Designado(a):): DATE (Fecha):

 

 

 

 

THIS SECTION IS TO BE COMPLETED BY INMATE!

INMATE SIGNATURE (Firma del Preso): DATE APPEAL RESPONSE WAS RECEIVED: (Fecha en que la respuesta fue
— recibida)
=
=

 

[gs 2)

(FCN-40b) ( AUG 16) ' (WHITE COPY — INMATE SERVICES) (YELLOW COPY —C.R.W.) (PINK COPY — INMATE)

ALVINNI

 

 
CAaROK:COLNTVSOEBIEDSS QFAGE#: 1 Filed: 02/11/20 Page 10 of 10 PagelD #:10

(Oficina del Alguacil del Condado de Cook) eo] nie]:
INMATE GRIEVANCE FORM

(Formulario de Queja de! Preso)
! THIS SECTION IS TO BE COMPLETED BY INMATE SERVICES STAFF ONLY ! (! Para ser llenado solo por el personal de Inmate Services !)

L} Emergency Grievance L! CermakHealth Services

O Grievance O Superintendent:

SYN oa |e

      
 
  

       
    
    

  

 

 

 

 

 

O Non-CompliantGrievance O Other:

PRINT - INMATE LAST NAME (Apellido del Preso): PRINT - FIRST NAME (Primer Nombre): - INMATEBOOKING NUMBER (# de identificacién del Preso)
f Jn <)> - a es ; i ae ee Det SED f IER eo )
—— Ff of CFR Ig FS Tt ft bt #t s eA BS Ei ee

DIVISION (Divisidn): LIVING UNIT (Unidad): DATE (Fecha):

=? }

      

f~ f © > CH A. f"1 ~ - —_ ~ a f i

LINES AND SUMMARY OF COMPLAINT

Your grieved issue must meet all criteria listed below in order to be assigned a control #, to be appealed and/or to exhaust remedies.
The grieved issue is not one of the following non-grievable matters: inmate classification including designation of aninmateasasecurityrisk or protective custodyinmate, ordecisionsoftheinmate
disciplinary hearingsofficer.
The grieved issue must have occurred within the last 15 calendar days unless the allegation is of sexual assault, sexual harassment, sexual abuse or voyeurism. If the grievance includes an
allegation of sexualassault, sexual harassment, sexual abuse or voyeurism notime limits exist. If you believe an exception applies please see a CRW (Correctional Rehabilitation Worker.)
The grieved issue must not be arepeat submission of a grievance collected within the last 15 calendar days.
Thegrieved issue must not be arepeat submission ofa grievance that previouslyreceived a response and was appealed.
The grieved issue must not bearepeat submission ofa grievance that previously received a response and you chose not to appeal theresponse within 15 calendar days
The grieved issue must not contain offensive or harassing language.
The grievance form must not contain morethan oneissue.
Thegrievance issue mustnot pertain to non-jailrelated concerns suchas with arresting agencies, judicial matters, or medical staffat outlying hospitals, etc.

DIRECTRICES PARA AGRAVIOS Y RESUMEN DE QUEJA

El asunto de la queja tiene que satisfacer todo el criterio listado mas abajo para obtener un ndmero de control, para ser apelado y/o agotar todos los remedios posibles.
El asunto de la queja no puede ser ninguno de los siguientes temas, que no se consideran quejas formales: Clasificacidn del preso incluyendo designacion del preso. Tal comoriesgo de
seguridad o custodia de proteccién para los presos, o decisiones del oficial de audiencias disciplinarias para los presos.
El asunto de la queja formal tiene que haber pasado en los Ultimos 15 dias calendarias a menos que la acusacién sea de acoso sexual, sexual hostigamiento, sexual abuso. O voyerismo. Sila queja
incluye acusaciones de acoso sexual, hostigamiento, voyerismo, o abuso, no existe tiempo limite. Si usted cree que existe una excepcion, hable o vea a un Trabajador de Rehabilitacién Correccional
(TRC/CRW).
El asunto de la queja no puede ser una repeticion de una queja sometida en los ultimos 15 dias calendarios.
El asunto de la queja no puede ser una repeticidn de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.
El asunto de la queja no puede ser una repetici6n de una queja previamente reciba yla cual ya ha recibo una respuesta y usted recibida no someter una apelacion sobre la decision dada en
los 15 dias calendarios.
El asunto de la queja no puede contener lenguaje ofensivo o amenazante
La solitud de la queja no puede contener mas de un asunto.
El asunto de la queja no puede corresponder a asuntos no relacionados con la carcel tal como preocupaciones sobre la agencia de arresto, asuntos judiciales, oempleados médicos de
hospitales periféricos, etc.

 

 

       

   

 

   

 

 

 

 

 

 

 

 

 

 

REQUIRED - REQUIRED - REQUIRED - REQUIRED -
DATE OF INCIDENT TIME OF INCIDENT SPECIFIC LOCATION OF INCIDENT NAME and/or IDENTIFIER(S) OF ACCUSED
(Fecha del Incidente) (Horad del Incidente) (Lugar Especifico del Incidente) (Nombre y/o Identificacion del Acusado)
tf t € £ ft L 1 ly e e fs “ ye ] LA é TS #16 CFO CISTE Anta t
_ Mie,
a j / j £3 .
y Prod fi , a “4 ri / ee “ ) Ltée. # fo f é- 4 = >
y ‘ ; .
A )144 = { a & f wa 44 SA J fg Lt’
ai k }e
pe ) [ao LY Pm A Gi The 9b ~-

  

 

 

 

 

 

NAME OF STAFFORINMATE(S) HAVING INFORMATION REGARDING THISCOMPLAINT: INMATE SIGNATURE: (Firma del Preso):
(Nombre del personalo presos que tengan informacién:) =

 

SUPERINTENDENT/DIRECTOR/DESIGNEE OF A DIVISION/UNIT MUST REVIEW AND SIGN ALL GRIEVANCES ALLEGING STAFF USE OF FORCE, STAFF MISCONDUCT,
AND EMERGENCY GRIEVANCES. IF THE INMATE GRIEVANCE IS OF A SERIOUS NATURE, THE SUPERINTENDENT MUST INITIATE IMMEDIATE ACTION.

CRW/PLATOON COUNSELOR (Print): SIGNATURE:

   

 

 
  

 

\,

SUPERINTENDENT/DIRECTOR/DESIGNEE (Print):

 

SIGNATURE: DATEREVIEWED:: °

 

 

 

 

 

(FCN-73)(NOV 17) (WHITE COPY — INMATE SERVICES) (YELLOW COPY —CRW/PLATOON COUNSELOR) (PINK COPY — INMATE)
